DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-20 of copending Application No. 16/406,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in subject matter. Claim 1 is a method version of product and system claim 8 and 15 of copending Application No. 16/406,806, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Claims 1-7 are directed to nonstatutory subject matter because they are directed to a judicial exception, without significantly more. The recited judicial exception is an abstract idea within the category of mental processes. A full analysis of the claims is made below:
In the analysis of claims under 35 USC 101 with regard to judicial exceptions, a determination is first made whether the claims are directed to one of the four statutory categories of invention (Step 1). Then, the claims are reviewed to identify any judicial exceptions such as within the three categories of abstract ideas that have been identified by the USPTO as patent-ineligible categories of abstract ideas (Step 2A, first prong). Finally, the claims are reviewed to determine whether they include any element, or combination of elements, that amount to either a practical application of the abstract idea (Step 2A, second prong), or significantly more than the abstract idea (Step 2B). (See MPEP 2106.05, and “2019 Revised Patent Subject Matter Eligibility Guidance”, PTO-P-2018-0053, January 7, 2019).
Regarding step 1, claims 1-7 are directed to a statutory category of invention. Claims 1-7 are drawn to a method. Claims 1-7 are each drawn to one of the four statutory categories of invention.
Regarding revised Step 2A, first prong, the claims recite an abstract idea within the category of mental processes. Independent claims, claim 1 is exemplary. Claim 1 is drawn to steps that could be performed in the mind alone (“generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation”). 
The steps of (“generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation”) are an abstract idea within the category of mental process because a person could read the text and perform the above steps of generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation. A person could further process the structured text token components to generate topic metadata. 
Under Revised Step 2A, second prong, the independent claims are not found to recite a practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, or any other practical application of the abstract idea whatsoever.
Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a technological environment and field of use a computer, the method does not improve the functioning of a program or computer itself nor does it apply the abstract idea with or by the use of a machine. The method could be performed by any system having functions to gather unstructured text to generate a recommendation. Independent claim 1 only additionally recite a computing device/processor. Computing devices/processors are generally known in the art. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims not patent eligible. Thus, the claim as now recited, is not directed to any other improvement in the claimed technology.
  Regarding the dependent claims, claims 2-7 recite additional mental steps of processing the unstructured text, pre-processing the unstructured text, processing the structured text using a known algorithm and generate a recommendation for the deployment of composite computer program in a cloud environment, create database, add an entry to database. These additional mental steps do limit the mental steps of the parent claims, but are mental steps for the same reasons. These claims do not provide any practical application of the abstract idea, nor are the additional elements significantly more than the abstract idea of the parent claims. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims 2-7 are also not patent eligible. 
 These claims are not directed to anything more than processing the unstructured text, pre-processing the unstructured text, processing the structured text using a known algorithm and generate a recommendation for the deployment of composite computer program in a cloud environment, create database. The dependent claims do not amount to significantly more than the abstract idea of the parent claim 1.

Allowable Subject Matter

Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 issues, and double patenting issues, set forth in this Office action.
The closest prior art of record, FRANCHITTI et al. (US 2019/0171438 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of processing the unstructured text to generate topic metadata, wherein the topics represent actions to be performed by the composite computer application program; based on the generated topic metadata, determining a micro service for performing each action and a recommendation for a sequence of microservices pertinent to the specified functional requirements, wherein each microservice is deployed in a separate container; specifying rules for synchronizing operations between the individual containers; and generating a recommendation for a deployable composite computer application program comprising the collection of individual containers and the specified rules., as recited in such manners in each of independent claim 1. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193